 Case 1:20-cv-00803-PLM-RSK ECF No. 7 filed 08/31/20 PageID.430 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 ALRELIO EVANS #367619,

        Plaintiff,
                                                                Hon. Paul L. Maloney
 v.
                                                                Case No. 1:20-cv-803
 R. FRIAS, et al.,

        Defendants.
 ________________________________/

          CONDITIONAL ORDER STRIKING PLEADING OR OTHER PAPER


       Alrelio Evans has submitted the following unsigned document, in violation of Fed.

R. Civ. P. 11(a):

      Application to proceed without prepayment of fees and affidavit – ECF No. 6

       This document will be deemed automatically stricken from the record, without the

necessity of a further order of court, unless Alrelio Evans files a signature page (attached)

within 21 days of the date of this order.

       IT IS SO ORDERED



Date: August 31, 2020                                         /s/ Ray Kent
pjw                                                      RAY KENT
                                                         U.S. Magistrate Judge
 Case 1:20-cv-00803-PLM-RSK ECF No. 7 filed 08/31/20 PageID.431 Page 2 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 ALRELIO EVANS #367619,

          Plaintiff,
                                                               Hon. Paul L. Maloney
 v.
                                                               Case No. 1:20-cv-803
 R. FRIAS, et al.,

          Defendants.
 ________________________________/

                                 SIGNATURE PAGE FOR:


         Application to proceed without prepayment of fees and affidavit – ECF No. 6



         The foregoing document is hereby signed and certified pursuant to Fed. R. Civ. P.

11(a).




                                    _________________________________________




YOU MUST SIGN THIS SIGNATURE PAGE AND RETURN IT TO THE CLERK’S
OFFICE AS REQUIRED BY THE ATTACHED ORDER.
